DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 6/1/2021, Applicant requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 07-1337 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5, 8, and 9 are rejoined.
“a remaining portion” in claim 1, lines 22-23 has been changed to –a remaining intermediate portion—
“elongated in the transverse direction and” in the last line of claim 1 has been deleted
“area.” At the end of claim 1 has been changed to –area, wherein only the top edges of the end portions of the indicator overlap the non-decorated area.—
Reasons for Allowance
no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1, specifically the feature of in a state that the absorbent article is worn, each of the end portions of the indicator includes a top edge overlapping the non-decorated area, wherein only the top edges of the indicator overlap the non-decorated area, in conjunction with the remaining features of the claim.
Ruman et al., U.S. Patent Application Publication No. 2012/0165771 A1, for example, teaches that portions of the indicator in addition to the top edges of the end portions of the indicator overlap the non-decorated area. See figure 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA L TSANG/Primary Examiner, Art Unit 3642